352 F.2d 368
Mrs. Grace NORTON, Appellant,v.The GREYHOUND CORPORATION, Appellee.
No. 22004.
United States Court of Appeals Fifth Circuit.
Oct. 29, 1965.

W. George Thomas, Milledgeville, Ga., James M. Roberts, Atlanta, Ga., for appellant.
Ed. W. Killorin, E. Smythe Gambrell, Gambrell, Harlan, Russell & Moye, Atlanta, Ga., for appellee.
Before TUTTLE, Chief Judge, and BELL and COLEMAN, Circuit Judges.
PER CURIAM.


1
This appeal deals with the efforts of an insured to avoid the bar imposed upon her personal injury action by reason of a settlement consummated by the insurer without her knowledge or consent on a date prior to an enactment of the Georgia General Assembly (Laws of 1963, Page 643) which would have left her free to sue.


2
In short, the Appellant seeks to have the 1963 Act given retrospective effect.  The Courts of Georgia have settled the question adversely to this contention.  Aetna Casualty & Surety Co. v. Brooks, 218 Ga. 593, 129 S.E.2d 798 (1963); National Dairy Products Corporation v. Southeastern Adjusters, Inc., 109 Ga.App. 838, 137 S.E.2d 554 (1964); Ericson v. Hill, 109 Ga.App. 759, 137 S.E.2d 374 (1964).


3
The judgment of the District Court granting summary judgment for the defendant is affirmed.